DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of request for extension of time, request for continued examination under 37 CFR 1.114, declaration under 37 CFR 1.132, amendment and remarks, all filed 02/22/2021.
Claim 1 is currently amended.
Claims 1-6, 9, 10, 12, 14-17, 20, 21, 23, 26, 29 and 30 are pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Election/Restrictions
Applicant’s election of Group I, claims 1-6, 8-17, 20 and 21, in the reply filed on 04/02/2020 is acknowledged.   
Claims 23 and 26 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02.2020.
Claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 are under examination.

Response to Arguments
Applicant’s Summary of the Invention:   Applicant states that the instant invention is directed to cosmetic composition for cleansing hair; the composition includes anionic surfactant and thiolactic acid, derivatives of thiolactic acid, and/or salts thereof; that the compositions clean hair and exhibit good foaming properties that are both important both important aspects for cleansing compositions (citing paragraph 2 of the Petali declaration); and that the composition surprisingly provide straightening and or telaxing effects, volume reduction and frizz control (citing page 11, lines 23-28 of the instant specification).   Applicant also states that the compositions are useful on all types of hair and particularly for hair that has undergone chemical treatment such as permanent waving, dyeing, bleaching and straightening/relaxing (citing page 12, lines 2-5 of the as filed specification).
Response: Applicant’s argument citing the Petali declaration is also addressed.   The examiner agrees that Claim 1 is directed to composition that comprises a) anionic surfactant, b) at least one amphoteric surfactant, c) at least one thiol based compound selected from thiolactic acid, thiolactic acid derivative, their salts, and mixtures thereof, d) at least one thickening agent, e) at least one nonionic surfactant, and f) water.   Thus, the composition needs only to have thiolactic acid or thiolactic acid derivative or salt of thiolactic acid or mixtures and not thiolactic acid and thiolactic acid derivative.   Further, exhibiting good foaming properties is the 

A) The Rejection Improperly Modifies Conditioners and/or Coloring Compositions with High Amounts of Anionic surfactants: Applicant argues that the rejection under 35 USC 103 should be withdrawn because one would not incorporate high amounts of anionic surfactants into the conditioning compositions (or the coloring compositions) of Goutsis because this runs contrary to accepted wisdom in the art (citing paragraphs 2-8 and 10-14 of the Petali declaration).   That “proceeding contrary to accepted wisdom is evidence of nonobviousness” citing MPEP 2145(X)(D)(3) and In re Hedges 793 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986). 
The instant claims teach compositions containing about 8% to about 20% anionic surfactant (claim 1) and 8% to about 18% anionic surfactant (claims 20 and 21) and that the examples of Goutsis do not contain any anionic surfactant and to modify these compositions would mean the addition of high amounts of anionic surfactant --- applicant cites paragraphs 9 and 14 of the Petali declaration.  From the third full paragraph of page 10 to the second full paragraph of page 13, applicant’s argument is summarized: i) hair cleansing compositions contain anionic surfactant to provide cleansing attributes (citing paragraph [0045] of Davidson (US 20030104020)); anionic surfactants tend to be most effective cleansers (citing Manayi and Saeidnia) and the Petali declaration at paragraph 4 states that anionic surfactants are the primary In re Kamm, 
Response: Applicant has not identified with numbers what high amounts of anionic surfactants mean.   The composition of claim 1 has from about 8% to about 20% of anionic surfactant.   The compositions in claims 20 and 21 contain fro, about 8% to about 18%.   The composition of Goutsis has particularly preferred amount of 1-15% of anionic surfactant (paragraph [0181]).   This amount in the range disclosed overlaps the claimed range of from about 8% to about 20% and the disclosed amount of the anionic surfactant is not higher than the upper limit of 20% of at least instant claim 1.   For paragraphs 9 of the declaration, the declarant says that the hair conditioning composition of Goutsis is not 2-in-1 hair shampoo/conditioner.      But the claims are not directed to 2-in-1 compositions.   In paragraph 14 of the declaration, the declarant discusses the colorant (K) in the examples of Goutsis and that it would be contrary to common practice to include high amounts of anionic surfactants such as 8 wt% or more in the air coloring agent.   For i), the examiner agrees that anionic surfactants are present as cleaning agents.  However, with respect to cationic surfactants, the claims have not excluded cationic surfactants.   Furthermore, hair cleansing compositions containing cationic acid are known in the art before the effective date of the instant invention (see at least the title, column 1, line 64 to column 2, line 9 of Rizk US 9,018,150 B1).   ii) While it may be difficult to formulate products with anionic surfactant, hair cleansing compositions containing from about 2% to about 8% anionic surfactant was known in the prior art before the effective date of the instant invention (see at least the title, column 1, line 64 to column 2, line 9 of Rizk US 9,018,150 B1).  Further, GIJSEN (WO 2003086335 A1) teaches hair cleansing composition that contains anionic surfactant from 3 to 60% (page 6, lines 7 and 8, claims 8, 20 and 31) and in examples 1 and 2 on Table 1, the anionic surfactant is present at (28 + 8)% and in some embodiments where the disclosed range is higher than the claimed range, the amount of anionic surfactant in GIJSEN is In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   In the instant case, the rejection relied knowledge from the prior art and not knowledge gleaned only from applicant’s disclosure.

B)   The Rejections Modification to the Art Renders it Unsatisfactory for Its Intended Purpose: Applicant argues that the rejection should be withdrawn because modification of Goutsis would render the composition of Goutsis unsatisfactory for its intended use citing MPEP 2143.01 (in re Gordon, 773 F.2d 900 (733 F.2d 900 (Fed. Cir. 1984)), and MPEP 2143.01 (VI) (in re Ratti, 270 F.2d 810, 813 (CCPA 1959).   vii) That anionic surfactants 
Response: Goutsis teaches all the elements of claim 1 except that the amounts of the components in Goutsis overlap the claimed range.   Thus, optimization of the composition of Goutsis with respect to amounts of anionic surfactant (claims 1, 20 and 21), amphoteric surfactant (claims 20 and 21), and non-ionic surfactant (claim 15) does not make the composition of Goutsis to be unsatisfactory for its intended use.   Therefore, MPEP 2143.01 (in re Gordon, 773 F.2d 900 (733 F.2d 900 (Fed. Cir. 1984)), and MPEP 2143.01 (VI) (in re Ratti, 270 F.2d 810, 813 (CCPA 1959) are not violated.   vii) The composition of Goutsis has particularly preferred amount of 1-15% of anionic surfactant (paragraph [0181]) and this amount falls with the claimed range of 8-20% and 8-18%.   Therefore the argument with respect to high amounts 

C.  Evidence of Unexpected Results: Applicant states that the arguments presented above shows that prima facie case of obviousness does not exist such that secondary consideration of evidence of unexpected results is not necessary for patentability citing Takeda Chemical Indust., LTD v. Alphapharm PTY., LTD 492 F.3d 1350 (Fed. Cir. 2007).   However, applicant has presented data in Table 2 to show that the combination of thiolactic acid in combination with certain surfactants produce good forming properties and other benefits such as straightening and texlaxing effects, volume reduction, frizz control, curl reduction, manageability, disciples, cosmeticity and smooth feel.
Response: The data comparing the comparative example and the inventive examples and the example where water is used as the wash composition is what the data is.   First, the claimed compositions used to collect the unexpected result is not commensurate with the claimed 

Declaration under 37 CFR 1.132 by Erika Petali:
The declaration under 37 CFR 1.132 filed 02/22/2021 is insufficient to overcome the rejection of claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 based upon 35 U.S.C. 103 as being unpatentable over GOUTSIS et al. (US 20160287502 A1) in view of HOUGH et al. (US 20110223125 A1) or DAVISON et al. (US 20030104020 A1) and further in view of MIGNON et al. (US 20140318566 A1) for claim 30.as set forth in the last Office action because:  
The claimed composition is not a 2-in-1 shampoo/conditioner and Goutsis does not have to teach a 2-in-1 composition to render obvious the claimed composition.
It is not unusual and it is not contrary to add the amounts of anionic surfactant, about 8-20%, applicant labels as high because the composition of Goutsis preferably contains from 1-15% anionic surfactant; GIJSEN (WO 2003086335 A1) teaches hair cleansing composition that contains anionic surfactant from 3 to 60% (page 6, lines 7 and 8, claims 8, 20 and 31) and in examples 1 and 2 on Table 1, the anionic surfactant is present at (28 + 8)% and in some embodiments where the disclosed range is higher than the claimed range, the amount of anionic surfactant in GIJSEN is higher than the upper limit of the claimed range.   It could therefore not be unpredictable and difficult for compositions containing anionic surfactant and cationic surfactant because compositions containing anionic surfactant and cationic surfactant have been known before the effective date of the invention.   See the composition of GIJSEN (claims 9, 32; page 3, lines 28-30, page 4, lines 11-13; page 6, lines 6-11) that comprises anionic surfactant and cationic surfactant and the composition is hair cleansing composition that contains anionic surfactant from 3 to 60% (page 6, lines 7 and 8, claims 8, 20 and 31). 
The claimed composition has not excluded cationic surfactants.
The claimed composition does not exclude coloring agents.
The issues raised in the declaration were also raised in the remarks and have been responded to above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is currently amended to say that the anionic surfactant is present from about 8-20% instead of from about 5-20%.   However, because Goutsis teaches a composition that contains 1-15% anionic surfactant.   Thus, the range disclosed still overlaps the claimed range. 
Claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over GOUTSIS et al. (US 20160287502 A1) in view of HOUGH et al. (US 20110223125 A1) or DAVISON et al. (US 20030104020 A1) and further in view of MIGNON et al. (US 20140318566 A1) for claim 30.
GOUTSIS teaches method of straightening and dyeing keratinous fibers with a composition comprised of one composition having the straightening agent G; another composition has coloring agent F; the other composition has conditioner K (see the whole 
Claim 1 is currently amended to say that the anionic surfactant is present from about 8-20% instead of from about 5-20%.   GOUTSIS teaches all the elements of claims 1, 20 and 21.   The composition of GOUTSIS differs from the compositions covered by these claims in that the amounts of anionic surfactant (claims 8, 20 and 21), amphoteric surfactant (claims 11, 20 and 21), and non-ionic surfactant (claim 15) in the disclosed ranges overlap the claimed ranges.  In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.   In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
Therefore, for claims 1-3, 5, 9, 10, 12, 16, 17, 20 and 21, the optimized composition of  GOUTSIS with respect to the amounts of anionic surfactant and amphoteric surfactant, the composition at pH at 3.5 to 5.5 and, comprising thiolactic acid or thiolactate in amount of 2.5-6.5% (thiolactic) or 2.7-5.5% (Ammonium thiolactate (claims 1-3, 12, 20, 21), sulfate and carboxylic acid anionic surfactant at 1-15% (claims 1-3, 5, 20, 21), cocamidopropyl betaine amphoteric surfactant at 1-15% (claims 1, 9, 10, 20 and 21), cationic conditioning polymer, COSMEDIA at 0.5% (claim 16), and organic amines such as amidoamine (paragraphs [0214], [0215], [0216], [0218] and conditioner in paragraph [0233]) meeting the limitation of organic amine neutralizing agent of claim 17 renders claims 1-3, 5, 9, 10, 12, 16, 17, 20 and 21.
GOUTSIS differs from claims 4 and 6 by not teaching the specific anionic surfactants of these claims.   However, sodium lauryl sulfate (claim 4) and disodium laureth sulfosuccinate and sodium lauroyl sarcosinate (claim 6) are all anionic surfactants (see paragraphs [0412] and [0486 of HOUGH; and paragraph [0139] of DAVISON).  Therefore at the effective date of the 
In addition, with regards to the amount of thickening agent recited in claim 14, one having ordinary skill in the art at the effective date of the invention would look to the amount of xanthan gum used in the coloring composition in paragraph [0233] of GOUTSIS as a guide as to how much thickening agent is useable in the conditioner composition.   1.35% anticipates the claimed range of 0.01 to about 5%. 
For claims 11, 14 and 15 the composition of GOUTSIS differs from the compositions covered by these claims in that the amounts of anionic surfactant (claims 8, 20 and 21), amphoteric surfactant (claims 11, 20 and 21), and non-ionic surfactant (claim 15) in the disclosed ranges overlap the claimed ranges.  In addition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
In addition, with regards to the amount of thickening agent recited in claim 14, one having ordinary skill in the art at the effective date of the invention would look to the amount of xanthan gum used in the coloring composition in paragraph [0233] of GOUTSIS as a guide as to 
Claim 29 depends from claim 1.   Thus, for claim 29, the composition of GOUTSIS does not contain chitosan.
For claim 30, the composition of GOUTSIS contains thickeners such as hydroxyalkylcellulose (paragraph [0187]).   Hydroxyethyl cellulose is hydroxyalkyl cellulose.  Also, hydroxyethyl cellulose is known thickener in cosmetic compositions such as hair compositions (see paragraphs [0351], [0352] in MIGNON et al. (US 20140318566 A1). 
Therefore, GOUTSIS in view of HOUGH or DAVISON renders claims 1-6, 9, 10, 12, 14-17, 20, 21 and 29 prima facie obvious and GOUTSIS in view of HOUGH or DAVISON and further in view of MIGNON renders claim 30 prima facie obvious.  

Claims 1-4, 9, 10, 12, 14-17, 20, 21, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIJSEN (WO 2003086335 A1).
  GIJSEN discloses composition that comprises anionic surfactant ranging from 3-60% and more preferably from 5-30% (see at least page 3, lines 21, 24-26; page 6, lines 6-9), amphoteric surfactant (page 3, line 22) and lactic acid based compound such as alkali or alkaline metal lactate, thiolactate and ammonium lactate (page 1, lines 34-36; page 2, lines 1-2) and methylcellulose or xanthan gum or carboxyvinyl polymer (page 5, line 4) meeting the limitation of thickening agent.
Hair composition in Table 1 contains sodium laureth sulphate, and ammonium lauryl sulphate (meeting the limitation of anionic surfactant), Cocamidopropylbetaine meeting the limitation of amphoteric surfactant, sodium lactate (PURASAL), lactic acid, PANTACARE 
The thiolactate is a thiolactic acid salt and thus meets the limitation of thiolactic acid derivative.   GIJSEN teaches that hair can be restored and retain its elasticity by using composition containing lactic acid or salt thereof (page 1, lines 31-32).   Salts of lactic acid includes thiolactates and ammonium lactates (page 1, lines 34-36) with thiolactate meeting the limitation of thiolactic acid derivative.
 Thus for claims 1, 20 and 21, GIJSEN teaches all the critical elements of the claims namely, anionic surfactant in amounts of 5-30% (preferred), amphoteric surfactant, nonionic surfactant, at least 2 wt% lactic acid or lactic acid salt (abstract; page 3, lines 9-12) that has the effect of retaining or restoring elasticity of the hair, amphoteric surfactant, thickening agent, nonionic surfactant and water and the pH of the hair composition of GIJSEN is at pH of 5-6.
The difference between GIJSEN claim 1 is that amount of the anionic surfactant disclosed in GIJSEN overlaps the claimed range 8-20% (claim 1), 8-18% (claims 20 and 21).   While the composition exemplified has an amount of 36%, taken the teaching of GIJSEN as a whole shows that the amount ranges from 5-30% preferred and 3-60% and these ranges overlaps the claimed ranges.   The examiner acknowledges that the instant specification provides data for composition having 12.3% sodium laureth sulfate, and other specific components in specific amounts as presented in Table 2, the scope of the claimed composition is different from the scope of the composition used to generate the data.   For example, the anionic surfactant is present in the claimed composition at from about 8-20% while the anionic surfactant in the examples on Table 2 is at 12.3 %.   Also, thiolactate is a salt of lactic acid and GIJSEN teaches that it is present in at least 2% and the example in Table 1 of GIJSEN has sodium lactate at 3 % 
For claims 2-4, sodium laureth sulfate meets the limitations of the claims.
For claims 9 and 10, the cocamidopropyl betaine meets the limitations of the claims.
For claim 12, the thiolactate is a salt of thiolactic acid and thus renders thiolactic acid prima facie obvious.  
For claim 14, the xanthan gum and carboxyvinyl polymer meets the limitation of this claim.
For claim 15, the cocoglucoside (PLANTACARE) meets the limitation of the alkylglycoside of the claim and the artisan would look to the amount of 4.50% as the artisan optimizes the composition.
For claim 16, the composition of GIJSEN further contains cationic conditioning polymer at 0.1 to 20% (page 4, lines 14-35), and the named cationic gum derivatives meet the limitation. 
For claim 17, the organic amines and metal hydroxides (page 2, lines 3-18) meet the requirement of the claim.
For claim 29
For claim 30, the hydroxyethyl cellulose (page 5, line 4) meets the requirement of the specific thickening agent of the claim.
Thus, GIJSEN renders claims 1-4, 9, 10, 12, 14-17, 20, 21, 29 and 30 prima facie obvious. 

Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIJSEN (WO 2003086335 A1) as applied to claim 1 above, in view of Stella et al. (US 20050238595 A1)
GIJSEN has been described above to render claim 1 prima facie obvious.   GIJSEN differs from claim 5 and 6 by not teaching the sulfonate surfactants of claims 5 and 6.   However, it is known that sulfonate surfactants such as sodium lauroyl sarcosinate and sodium laureth sulfate are all anionic surfactants (paragraph [0118] of Stella) and thus functionally equivalent.   One functionally equivalent agent can be used in place of the other with the expectation that the agent substituted for the other would exhibit the same function. 
Therefore, GIJSEN in view of Stella renders claims 5 and 6 prima farcie obvious.

Claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizk (US 9,018,150 B1) in view of GIJSEN (WO 2003086335 A1).
Rizk discloses aqueous cleaning and conditioning composition comprising 
(a) from about 6% to about 20% of at least one nonionic
surfactant selected from alkyl polyglucosides and glycol esters, and mixtures thereof;
(b) from about 3% to about 10% of at least one amphoteric surfactant selected from betaines, sultaines, amphoacetates and amphoproprionates, and mixtures thereof;
anionic surfactant selected from lauryl sulfates, laureth sulfates, isethionates, glutamates, alaninates, glycinates, taurates,
acyl amino acids, sarcosinates, sulfosuccinates, sulfonates, alkyl polyglucoside sulfonates and alkyl polyglucoside carboxylates, and mixtures thereof; and
(d) from about 0.1 % to about 5% of at least one mono or di-alkyl quaternary ammonium (cationic compound) salt wherein the alkyl group contains 6-24 carbon atoms and may be saturated or unsaturated (see the whole document with emphasis on the abstract; column 1, line 64 to column 2, line 17; column 11, line 23 to column 12, line 36; claims 1-11 and 14-22).
The pH of the composition ranges from about 3-9 and most preferably from about 5-7 (column 11, lines 12-15) and this preferred pH anticipates the claimed pH of 2-7.   The composition further comprises thickening agent, pigment, optical brighteners and pH adjusting agents that includes potassium acetate, potassium hydroxide, sodium carbonate, sodium hydroxide and others (column 10, lines 35-42 and 47-56).
Claims 1, 20 and 21 are compositions having the intended use of cleansing hair, the composition comprises anionic surfactant (about 8-20%), amphoteric surfactant (about 0.1-10%), thiol based compound (about 0.5-15%) such as thiolactic acid, thiolactic acid derivative and their salts, thickening agent, nonionic surfactant and water, and the composition is at pH of from 2 to less than 7.   
Thus, for claims 1, 20 and 21, Rizk teaches all the elements of the claims.   The difference between Rizk and the claims is that the composition of Rizk does not contain thiol based compound such as thiolactic acid, thiolactic acid derivatives and salts of thiolactic acid.
It is known in the art, such as is taught by GIJSEN that hair can be restored and its elasticity retained by using composition containing lactic acid or salt thereof (page 1, lines 31-
Therefore, at the effective date of the invention, one having ordinary skill in the art would have been motivated to include salts of lactic acid such as thiolactates into the composition Rizk with expectation of retaining and restoring the elasticity of the hair.   The examiner acknowledges that the instant specification provides data for composition having 12.3% sodium laureth sulfate, and other specific components in specific amounts as presented in Table 2, the scope of the claimed composition is different from the scope of the composition used to generate the data.   However, the upper limit for the anionic surfactant in Rizk is 8%.   The lower end for the anionic surfactant is 8%.   The data showing unexpected results is a one point of 12.3% for the anionic surfactant with no data for compositions having anionic surfactants at less than 8% or even at equal to 8% and points outside of the 20% or 18% upper limit.
Therefore, at the effective date of the invention, the artisan would be motivated to optimize the composition of Rizk as modified by GIJSEN with respect to the amounts of the anionic surfactant, amphoteric surfactant, thiol based compound with the expectation of arriving at a composition effecting cleansing and conditioning or hair such that the elasticity of the hair is retained and restored.    
For claims 2-4, the sodium lauryl sulfates and sodium laureth sulfates which are sulfate surfactants meet the limitation of the claims.
For claims 5-6
For claims 9 and 10, the coco betaine, cocoamidopropyl betaine, behenyl betaine, capryl/capramidopropyl betaine, lauryl betaine, and mixtures thereof (see at least claim 5) meet the requirements of the claims.
For claim 12, the thiolactate is a salt of thiolactic acid and thus renders thiolactic acid prima facie obvious.  
For claim 14, Rizk includes thickener in its composition but fails to teach the specific thickening agents of claim 14.   However, thickeners for cosmetic or hair composition are known.   For example, at the effective date of the artisan could look to GIJSEN for thickeners such as methylcellulose or xanthan gum or carboxyvinyl polymer (page 5, line 4 of GIJSEN) meeting the limitation of thickening agent and agents that GIJSEN used in the cleansing composition for use in the composition of Rizk.
For claim 15, alkyl polyglucosides at from about 6% to about 20% and looking to the examples in Table 1, lauryl glucoside is used at 7.15%.   Thus while 6%-20% overlaps the claimed range of 0.01 to 10%, one could look to the examples in Table 1 to use the specific disclosure of 7.15% or optimize the composition with respect to the amount of the alkyl polyglucosides for composition having the desired thickness.  
For claim 16, the composition of Rizk contains from about 0.1-5% cationic conditioning agents (see at least the abstract; column 2, lines 5-7; column 9, line 14 to column 10, line 27) such as the dialkyl quaternary ammonium salt, cetyltrimethylammonium chloride, behenyltrimethylammonium chloride, behentrimonium chloride, cetrimonium chloride oleocetyldimethylhydroxyethylammonium chloride, stearamidopropyldimethyl (myristyl acetate) ammonium chloride and others (see at least column 9, line 14 to column 10, line 27).   None of these are diallyldimethyl ammonium chloride.   However, cationised guar gum derivatives, 
For claim 17, the potassium acetate, potassium hydroxide, sodium carbonate, sodium hydroxide pH adjusting agents meet the requirement of the claim.
For claim 29, the composition of Rizk does not contain chitosan thereby meeting the requirement of the claim.
For claim 30, Rizk includes thickener in its composition but fails to teach the specific thickening agents of claim 30.   However, thickeners for cosmetic or hair composition are known.   For example, at the effective date of the artisan could look to GIJSEN for thickeners such as hydroxyethyl cellulose (page 5, line 4) which meets the requirement of the specific thickening agent and agents that GIJSEN used in the cleansing composition for use in the composition of Rizk. 
Therefore, Rizk in view of GIJSEN renders claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 prima facie obvious. 

No claim is allowed.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.   Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /BLESSING M FUBARA/Primary Examiner, Art Unit 1613